Citation Nr: 9930856	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for major depression or 
dysthymia, and obsessive compulsive personality disorder.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1978 to 
January 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision from the 
Cheyenne, Wyoming Medical and Regional Office Center (M&ROC) 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  

In March 1999 the Board the Board noted that the veteran had 
requested a personal hearing before a Board Member and that 
it was unclear whether he had withdrawn that request.  The 
Board therefore remanded for a personal hearing before a 
Member of the Board.  Efforts to locate the veteran have been 
unsuccessful and a hearing did not take place.  The case has 
since been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for major 
depression or dysthymia, and obsessive compulsive personality 
disorder are not supported by cognizable evidence showing 
that the claims are plausible or capable of substantiation.

2.  All relevant evidence necessary for an equitable 
disposition of the claim for an initial rating in excess of 
10 percent for PTSD has been obtained.  

3.  The probative evidence shows that, from July 25, 1995 to 
December 5, 1995, PTSD was manifested by definite social and 
industrial impairment.  

4.  The probative evidence shows that, from December 6, 1995, 
the veteran's PTSD is not manifested by definite social or 
industrial impairment, and is not manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for major 
depression or dysthymia, and obsessive compulsive personality 
disorder are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for an initial evaluation of 30 percent for 
PTSD from July 25, 1995 to December 5, 1995 have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §  4.132, 
Diagnostic Code 9411 (1996).

3.  The criteria for an evaluation in excess of 10 percent 
for PTSD from December 6, 1995 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.2,  4.130, Diagnostic Code 9411 (1998); 38 C.F.R. §§  
4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records do not show a diagnosis of a 
psychiatric disorder.  Physical examination reports from 
November 1977, April 1982, August 1984, and March 1990 show 
no documentation of complaints of a history of psychiatric 
problems or diagnoses of a psychological disorder.  

No psychiatric complaints were noted during the January 1992 
separation examination; however, on examination, it was noted 
that the veteran's psychiatric condition was abnormal.  The 
examiner did not elaborate on this by offering a diagnosis 
but referred to the veteran's medical records and psychiatric 
consultations.  He did not discuss the content of these 
records.  There is no record present in the veteran's service 
medical records of any psychiatric consultations.  

The veteran submitted a claim in July 1995, in pertinent 
part, for service connection for depression and obsessive 
compulsive disorder.  

Records from Southeast Wyoming Mental Health show that the 
veteran was treated there for fetishism and obsessive 
compulsive disorder (OCD) between December 1993 and September 
1995.  He reported first having a foot fetish when he was 10 
and that the fetish became more frequent as he had gotten 
older.  The examiner noted that it had progressed to the 
point where the veteran would lure females to his home under 
the pretext of conducting a psychological study on 
"tickling."  He would then attempt to fulfill his foot 
fetish.  

In March 1995 he was referred back to Southeast Wyoming 
Mental Health after being brought by females to the attention 
of the university authorities.  He reported that he was 
fearful of being convicted of rape and of his probable 
dismissal from the University of Wyoming.  He reported being 
hospitalized for two weeks, one week after the death of his 
son.  He reported being violent, depressed, and very angry.  
Progress notes indicate that he was primarily treated for his 
fetishism.  There is no indication from these records of a 
medical opinion linking his obsessive compulsive disorder to 
service.  

Records from the Cheyenne VA Medical Center (VAMC) show 
mental health treatment there between July 1994 and October 
1995.  In July 1994 the veteran was admitted to the VAMC 
because of suicidal and homicidal ideation.  He reported 
immobilizing symptoms of depression almost every day for most 
of the day.  He reported a history of OCD.  He also reported 
becoming explosive in his behavior.  

On examination, the veteran appeared to be very intense and 
was overly serious.  He was described as extremely 
cooperative, pleasant, and quite responsive.  He denied any 
hallucinations or delusions.  His thought processes were 
mildly circumstantial, but he was otherwise logical and goal-
directed.  Cognitive functioning, memory, and abstract 
thinking were intact.  During his admission, it was noted 
that he was taught some techniques of anger management and 
relaxation, and it was noted that he reconstituted quite 
quickly.  It was further noted that he was quite insightful 
and intelligent, and that this enabled him to make some 
headway in understanding the sources of his anger.  

It was also noted that he exhibited marked improvement in his 
depressive symptoms with treatment.  The diagnoses were 
severe major depressive disorder, fetishism, PTSD, and 
intermittent explosive disorder (provisional), and obsessive 
compulsive personality disorder (OCPD).  He was advised of 
the differences between OCD and OCPD.  No link between any of 
his psychiatric disorders and service was documented.  

On follow-up in July 1994, the veteran reported that his 
symptoms of anger had decreased since his discharge and it 
was noted that the restraining order was to be dropped 
shortly, and that he had resumed living with his significant 
other.  It was also noted that he was working full-time at 
McDonald's.

On examination in August 1994, it was noted that the 
veteran's PTSD was manifested by intrusive thoughts of 
trauma, occasional nightmares, efforts to avoid thoughts and 
feelings associated with the trauma, feelings of detachment 
from others, and restricted range of affect, sleep 
disturbance, hypervigilance, and exaggerated startle 
response.  His depression was noted as being manifested by a 
depressed mood for most of the day, diminished pleasure in 
most activities for most of the day, and diminished ability 
to concentrate.  Intermittent explosive disorder was found to 
be shown by episodes of failure to resist aggressive impulses 
with degrees of aggressiveness grossly out of proportion to 
any precipitating event.  OCPD was found to be shown by 
preoccupation with details, rules, lists, order, 
organization, and schedules; perfectionism; inflexibility; 
and stubbornness.  


It was noted that the veteran had recently been hospitalized 
after losing control during an argument and striking and 
choking his significant other.  On examination, he was 
intense and very serious; however he was found to be very 
intelligent, cooperative, pleasant, and responsive.  He 
denied suicidal and homicidal ideation, hallucinations, and 
delusions.  The diagnoses were major depression, fetishism 
(foot), and intermittent explosive disorder (provisional).  
There is no documentation of any of these conditions being 
linked to service.  

In September 1994, the veteran reported flashbacks, 
nightmares, insomnia, and problems with relationships.  He 
also reported a history of depression, and that he currently 
had had seven bad days out of thirty.  He reported sleep 
disturbance, intermittent suicidal ideation, and feeling 
hyper.  

On examination, the veteran appeared well-groomed and was 
quite articulate.  He was alert and fully oriented.  His mood 
was euthymic, and his thought content was organized and goal-
directed.  Affect was slightly blunted.  The diagnosis was 
major depression in partial remission, probable PTSD, 
personality sequelae of childhood abuse, and paraphilia, not 
otherwise specified.  

The veteran was admitted to the Cheyenne VAMC between June 
and July of 1995 with a complaint of suicidality.  It was 
noted that he had been recently involved with an altercation 
with his common-law wife.  A history of domestic violence 
including minor physical abuse was noted.  

It was also noted that he had been treated for major 
depression since September 1994.  He reported that his 
symptoms of depression had increased after being charged with 
rape after luring a female into his home in order to satisfy 
his foot fetish.  Although he was not criminally charged, he 
was suspended from the school.  


The veteran was very serious appearing on examination.  His 
speech was regular in rate and rhythm, and was controlled.  
Mood was depressed, and affect was serious but euthymic.  
Thought content and process were clear and goal-directed 
without evidence of psychosis.  Hallucinations were denied, 
as were homicidal and suicidal ideation.  He exhibited good 
judgment.  His depression showed marked improvement with 
treatment.  

The diagnoses on discharge were major depression, fetishism, 
and OCPD.  None of these conditions was documented as being 
linked to military service.  Follow-up notes from July 1995 
indicate that the veteran's anger was being treated as a 
symptom of his PTSD.  

The veteran underwent a VA examination in December 1995.  He 
reported his history of traumatic in-service events.  He 
reported that he was continuing to have nightmares, intrusive 
thoughts, difficulty expressing emotions, sleep disturbance, 
problems with appetite, guilt, and hypervigilance to sound.  
He reported that he and his former wife had had a child in 
1984 which died shortly after birth.  He stated that he was 
subsequently admitted to the Psychiatric Unit at Fitzsimmons 
Army Medical Center after having an explosive outburst which 
he attributed to his son's death.  He reported feeling that 
he was at risk for depression and anger episodes because of 
his frustration with his symptoms of PTSD.  It was noted that 
he seemed to be having problems with managing his temper 
which was currently the subject of intense follow-up through 
the Post-Combat Trauma Program at the Cheyenne VAMC.  

It was noted that the veteran had been working full-time up 
until about two weeks prior as a manager trainee for a local 
fast food restaurant.  It was noted that he had been involved 
in a motor vehicle accident and had not worked since that 
time.  He was hopeful that he would be able to return to 
work.  

When asked about the impact of PTSD on his daily functioning, 
the veteran stated that he was continuing to be bothered by 
hypervigilance to noise, nightmares, and intrusive memories 
of his combat and service experiences.  

On examination, the veteran was alert, cooperative, and fully 
oriented.  His affect was markedly constricted.  He denied 
current suicidal ideation.  His thought processes were 
relevant and there was no marked loosening of associations or 
flight of ideas.  Hallucinations were denied, but he did 
describe intrusive thoughts of varying degree, depending on 
the stimuli.  Memory appeared to be grossly intact and 
abstract reasoning was within normal limits.  Judgment was 
found to be adequate and intelligence was estimated as high 
average.  

The diagnoses were PTSD, dysthymic disorder, and fetishism.  
It was noted that the veteran had had significant 
occupational consequences, but these were attributed to his 
foot fetish behavior.  It was noted that he seemed to have an 
ongoing problem with managing his temper and mood; however, 
the examiner also noted that medication had seemed to have 
lessened some of his acting out tendencies and that, prior to 
his accident, he was able to sustain gainful employment and 
was beginning to find ways to improve his relationships with 
others.  

The veteran underwent a VA examination for PTSD in November 
1997.  It was noted that he was common-law married but 
separated.  He reported symptoms such as intrusive thoughts 
being triggered by loud noises such as helicopters and loud 
canon blasts.  He also noted that such incidents would 
trigger periods of depression and anger, occurring 
approximately three days per month.  He denied crying spells 
and suicidal ideation.  

He also reported that he had not been psychiatrically 
hospitalized since his hospitalization in June 1995.  He 
reported that he was functioning in survival mode, but that 
he was continuing to work and be a part-time student with a 
grade point average of 3.6 towards getting a bachelor's 
degree in pastoral education from a bible college in 
California.  He was noted as working as a full-time employee 
of McDonald's as a training manager for the past three years.  
He reported paying his bills and running errands.  He 
reported normal sleep on some occasions and disturbed sleep 
on other occasions.  

The veteran also reported that he currently had a serious, 
close, female friend, with whom he was not sexually involved.  
He stated that she had two children and that he spent a 
considerable amount of time with them, going to the park and 
participating in other activities.  He reported that he found 
it comforting to be around her children.

On examination, the veteran seemed mildly intense with wide 
eyes, but otherwise appeared in no acute distress.  He was 
alert and oriented to person, place, and time.  Speech was 
logical and coherent without signs of a thought disorder or 
organicity.  His affect was mildly constricted, but not 
markedly so.  Mood was serious with no evidence of depression 
or elation.  He denied suicidal or homicidal ideation, 
hallucinations, or delusions.  Recent and remote memory were 
intact.  

The diagnosis was mild PTSD.  The examiner concluded that the 
veteran's symptoms of PTSD were mild and occurred in cycles; 
however, he also noted that he was able to maintain full-time 
employment and good performance in his correspondence college 
degree course.  A global assessment of functioning (GAF) of 
68 was assigned.  

In a June 1998 addendum to the November 1997 VA examination, 
the VA examiner noted that the veteran had some depressive 
symptoms, but that they were not of sufficient severity to 
merit a separate diagnosis.  He concluded that his depressive 
symptoms were part of his PTSD.  He also concluded that there 
were no symptoms present during the evaluation suggestive of 
OCPD.  

Following the March 1999 Board remand for a personal hearing 
before a traveling Member of the Board, the RO attempted on 
numerous occasions to schedule such a hearing.  However, the 
record indicates that the RO, with the assistance of the 
veteran's accredited representative have been unable to 
locate the whereabouts of the veteran since at least June of 
1999.  The RO contacted his father and was told by the 
father's wife that her husband had not heard from the veteran 
in over six years.  


Service connection for major depression or dysthymia, and 
OCPD

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

Service connection may also be granted for disability, which 
is proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  For 
aggravation of a nonservice-connected condition, which is 
proximately due to, or the result of service-connected 
disease or injury, a claimant will be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for major 
depression or dysthymia, and OCPD must be denied as not well 
grounded.  

The record indicates that the veteran was not treated for or 
diagnosed with a psychiatric problem or problems in service.  
Post-service records show diagnoses of major depression, OCD, 
and OCPD.  

There are no medical opinions or other evidence of record 
linking OCD or OCPD to service or to service-connected PTSD 
or finding that either of these conditions was aggravated by 
PTSD.  

The Board additionally notes that the Cheyenne VAMC noted the 
veteran's previous diagnosis of OCD and expressly changed it 
to OCPD, obsessive compulsive personality disorder.  
Personality disorders as such are not considered diseases or 
injuries for purposes of direct service connection under VA 
law.  See 38 C.F.R. §§ 3.303(c) and 4.127 (1999).  

Nor is there a medical opinion linking major depression or 
dysthymia to service or to PTSD.  The November 1997 VA 
examiner concluded in a June 1998 addendum that the veteran 
did not have a separate depressive disorder, but that his 
depressive symptoms were part of his PTSD.  The November 1997 
VA examiner merely concluded that the veteran's PTSD included 
depressive symptoms; it did not link a separate depression 
disability to PTSD.  

The veteran's own lay contentions will not suffice to well-
ground his claim in this instance.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Board notes the veteran's contentions that the service 
medical records are incomplete.  He contends that he received 
psychiatric treatment while in the service at Fitzsimmons 
Army Medical Center and at the 97th General Hospital in 
Frankfurt, Germany.  The separation examination also 
indicates that the veteran received psychiatric treatment; 
however, specific service records pertaining to psychiatric 
treatment are not present in the claims folder.  

Where the veteran's service medical records were lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  In such cases where service records have 
been lost or destroyed, the Board is under a duty to advise 
the veteran of alternative forms of evidence that can be 
developed to substantiate the claim.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).  

The RO requested the veteran's service records from the 
National Personnel Records Center (NPRC).  After the veteran 
notified the RO of possible missing records, the RO 
specifically sent a request to the NPRC requesting the 
records specified by the veteran.  The NPRC responded that 
there were no additional medical records on file.  The RO 
sent two requests to Fitzsimmons Army Medical Center 
requesting the veteran's records, and received no response.  
The RO notified the veteran of its failure to obtain the 
records from Fitzsimmons and requested that he obtain them.  
The veteran responded that he had attempted to and noted 
that, per congressional mandate, Fitzsimmons had closed.  



The veteran has provided his own lay statements regarding his 
in-service psychiatric treatment and his current disability 
as well as other forms of evidence, including post-service 
medical records documenting his condition.  He has not 
indicated the existence of any post-service evidence which 
may well-ground his claim.  Therefore, the RO has satisfied 
its duty to the veteran in this case.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service connection for 
major depression or dysthymia, and obsessive compulsive 
personality disorder.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

As the veteran's claims for service connection for major 
depression or dysthymia, and obsessive compulsive personality 
disorder are not well grounded, the doctrine of reasonable 
doubt has no application to his case.  





Initial evaluation in excess of 10 percent for PTSD

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  





Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will 
be resolved in the appellant's favor.  38 C.F.R. § 4.3 
(1999).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

Prior to November 7, 1996, a 10 percent rating required less 
than the criteria for 30 percent, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  

A 30 percent rating required a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people with psychoneurotic symptoms 
resulting in such reduction of initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).  In a 
precedent opinion the General Counsel of VA concluded that 
"definite" is to be construed as representing a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93.  The 
Board is bound by that interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

A 50 percent rating required considerable impairment of the 
ability to establish or maintain effective or favorable 
relationships with people.  By reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  

A 70 percent rating required that the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  

A 100 percent rating required that the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  It was 
required that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The veteran had to be 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflects 
the ability to establish (together with the desire to 
establish) healthy and effective interpersonal relationships.  
38 C.F.R. § 4.129 (1996).  


In evaluating impairment resulting from ratable psychiatric 
disorders, social inadaptability is to be evaluated only as 
it affects industrial adaptability.  Id.  The principle of 
social and industrial inadaptability as the basic criterion 
for rating disability from the mental disorders contemplates 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  Id.

The severity of disability was based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1996).  Two of the most 
important determinants are time lost from gainful work and 
decrease in work efficiency.  Id.  It is for this reason that 
great emphasis is placed upon the full report of the 
examiner, descriptive of actual symptomatology.  Id.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree of 
disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history will be.  Id.

Under the revised criteria for mental disorders, effective 
November 7, 1996, a 10 percent rating for mental disorders is 
warranted where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events.  38 C.F.R. § 4.130, Diagnostic 
Code 9210 (1999).  





A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The revised criteria provide a 70 percent evaluation for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  


The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  




A review of the record indicates that the development 
requested by the Board in its March 1999 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the record shows that, pursuant to the remand, 
the RO scheduled a personal hearing before a travel Member of 
the Board.  

The veteran failed to report and the record shows that the 
RO, with the help of the veteran's accredited representative 
and the veteran's father, have been unable to locate the 
veteran.  Thus, the Board finds that the development 
completed in this case is in full compliance with the Board's 
remand instructions.  Stegall, supra.

Although further evidentiary development might have been 
helpful in the disposition of this appeal, the veteran's 
virtual disappearance from the process in failing to appear 
at a scheduled hearing, coupled with his failure to respond, 
his failure to provide VA with a forwarding address, and the 
unsuccessful attempts of the RO and the veteran's accredited 
representative to locate him, requires the Board to 
adjudicate the merits of his claim based upon the evidence 
currently of record.  

The Board is satisfied that the RO has made reasonable 
efforts to provide the veteran with the opportunity to appear 
before a travel Member of the Board.  Accordingly, the Board 
concludes that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. §§ 5103(a) and 5107(a).  

The RO has rated the veteran's PTSD as 10 percent disabling.  
The next higher rating (30 percent) for PTSD under the 
previous regulations requires a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people with psychoneurotic symptoms 
resulting in such reduction of initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  


Under the current regulations, a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for his PTSD on the 
occasion of the grant of service connection by the RO in 
January 1996, rather than an increased rating claim where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial 
rating cases, separate rating can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that staged ratings are appropriate.  

After a careful review of the evidence, the Board concludes 
that the veteran's PTSD warrants an initial rating of 30 
percent from July 25, 1995 to December 5, 1995, under the 
previous regulations.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

The Board notes at the outset that the issue of entitlement 
to an initial rating in excess of 10 percent for PTSD prior 
to December 1995 will not entail application of the amended 
regulations which went into effect on November 7, 1996.  

The Court has held that 38 U.S.C. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law because such a law 
is not lawfully effective prior to its effective date.  See 
Rhodan v. West, 12 Vet. App. 55 (1998).  Therefore, the 
Secretary's legal obligation to apply November 7, 1996 as the 
effective date of the revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Id.  

The Board notes that the veteran's anger has been attributed 
to many factors other than PTSD.  On the other hand, July 
1995 progress notes Cheyenne VAMC appear to associate the 
veteran's bouts with anger to his PTSD.  The December 1995 VA 
examiner at the Cheyenne VAMC specifically noted that the 
veteran's problems with his temper were being followed at the 
Post-Combat Trauma Program at the Cheyenne VAMC.

When it is not possible to separate the effects of the 
service-connected condition and a non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998); 61 Fed. 
Reg. 52698.  In light of the above, the Board shall presume 
that the veteran's PTSD includes his outbursts of anger.  

In light of this, the Board concludes that the veteran's PTSD 
warrants an initial rating of 30 percent under the previous 
regulations.  The record shows that, prior to December 5, 
1995, the veteran had a history of violent domestic disputes 
with his common-law wife, including one that lead to a 
restraining order and his admission to the Cheyenne VAMC from 
June to July of 1995.  Such evidence indicates that the his 
difficulty with controlling his anger prior to December 5, 
1995 resulted in a definite social and industrial impairment 
warranting a 30 percent rating.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

However, prior to December 5, 1995, the veteran's PTSD did 
not warrant the next higher (50 percent) rating which 
requires considerable social and occupational impairment.  
During his admission to the Cheyenne VAMC from June to July 
1995, it was noted that he was taught some techniques of 
anger management and relaxation, and it was noted that the 
veteran reconstituted quite quickly.  It was further noted 
that the veteran was quite insightful and intelligent and 
that this enabled him to make some headway in understanding 
the sources of his anger.  It was also noted that the veteran 
exhibited marked improvement in his depressive symptoms with 
treatment.  

On follow-up in July 1995, the veteran reported that his 
symptoms of anger had decreased since his discharge and it 
was noted that the restraining order was to be dropped 
shortly and that he had resumed living with his significant 
other.  It was also noted that the veteran was working full-
time at McDonald's.  

On VA examination on December 5, 1995, the veteran reported 
being at risk for anger episodes and depression due to his 
PTSD, but also reported that he had still been working full-
time at McDonald's until two weeks prior.  The only reason 
the veteran gave for not currently working was that he had 
been in a motor vehicle accident two weeks prior.  He 
reported his hope that he would be able to return to full-
time work following his recovery from the accident.  The 
examiner noted that medication had seemed to have lessened 
some of his acting out tendencies and that, prior to his 
accident, he was able to sustain gainful employment and was 
beginning to find ways to improve his relationships with 
others.  

The Board notes that the veteran has a history of fetishism 
(foot) for which he has not been service connected.  In fact, 
the veteran specifically denied that this claim was related 
to service and withdrew it from consideration.  

The veteran was suspended for three years from his studies at 
the University Wyoming around early 1995.  According to the 
record, he would present himself to females as performing a 
psychological study regarding the feet.  He would lure the 
females under this type of pretext so that he could engage in 
his foot fetish.  He was subsequently charged with rape by 
one of his victims.  Criminal prosecution was dropped but he 
was suspended from the university.  

The evidence clearly indicates that the veteran's 
occupational impairment resulting from his school suspension 
was due solely to the effects of his foot fetish.  This was 
so noted in progress notes from the Cheyenne VAMC, and the 
December 1995 VA examiner concluded that he had had 
significant occupational consequences resulting from his foot 
fetish behavior.  See Mittleider v. West, supra.; 61 Fed. 
Reg. 52698.  

In addition, there is no evidence indicating that his 
symptoms of fetishism have been attributed to or found to 
overlap with his PTSD.  Records from Southeast Wyoming Mental 
Health Center noted that he first reported remembering having 
a foot fetish at the age of 10.

Finally, mental status examinations up to December 5, 1995 
consistently described the veteran as having intact 
reasoning, memory, cognitive functioning, and judgment.  He 
was consistently found to be alert and well-oriented and 
denied the presence of hallucinations.  Thought processes 
were described at times as mildly circumstantial; however, 
they were also generally described as logical and goal-
directed.  

All of the above constitutes persuasive evidence that the 
veteran's PTSD did not warrant an initial rating in excess of 
30 percent from July 25, 1995 to December 5, 1995.  38 C.F.R 
§ 4.132, Diagnostic Code 9411 (1996).  

The probative evidence demonstrates that, from December 6, 
1995, the veteran's PTSD does not warrant a rating in excess 
of 10 percent under either the previous or amended 
regulations.  The evidence does not indicate that his PTSD 
currently causes definite social and industrial impairment 
and he has not displayed occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to symptoms 
attributed to his service-connected PTSD.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).  

July 1995 progress notes from the Cheyenne VAMC note that the 
veteran's anger was decreasing on medication.  The December 
1995 VA examiner also noted that medication had helped to 
decrease his acting out behavior.  While the veteran reported 
that he felt at risk for outbursts of anger and depression 
due to PTSD, the examiner noted that he had been sustaining 
substantial gainful employment and was beginning to find ways 
to improve his relationships with others.  

Following the December 1995 VA examination, there are no 
other medical records documenting admission for anger 
outbursts or for PTSD.  In fact, during the November 1997 VA 
examination, the veteran reported that he had not been 
psychiatrically hospitalized since his hospitalization in 
June 1995.  

On VA examination in November 1997, the veteran reported that 
he was continuing to have symptoms of PTSD triggered by loud 
noises which he said would remind him of his service in Iraq, 
which in turn would trigger periods of depression and anger, 
occurring approximately three times per month.  He stated 
that he had little energy and would let his duties go during 
these periods.  

Yet, in spite of these contentions, the veteran reported that 
he was working full-time as a training manager for the past 
three years.  He also indicated that he had resumed his 
studies on a part-time basis towards getting a bachelor's 
degree in pastoral education from a bible college in 
California.  He stated that he generally was doing six to 
nine hours in a correspondence course and was currently 
carrying a 3.6 grade point average.  He also reported that he 
currently had a serious, close, female friend, with whom he 
was not sexually involved.  He stated that she had two 
children and that he spent a considerable amount of time with 
them, going to the park and participating in other 
activities.  He reported that he found it comforting to be 
around her children.  

On examination, the veteran appeared mildly intense and wide-
eyed, but was alert and fully oriented.  His speech was 
logical and goal-directed without signs of a thought 
disorder.  There was no evidence of depression, and he denied 
suicidal/homicidal ideation, as well as hallucinations and 
delusions.  Recent and remote memory were intact.  The 
diagnosis was mild PTSD, which occurred in cycles.  The 
examiner noted that he was able to maintain full-time 
employment and good performance in his correspondence college 
course.  A GAF of 68 was assigned.  

The above constitutes persuasive evidence that, from December 
6, 1995, the veteran's PTSD does not warrant an evaluation in 
excess of 10 percent.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999) in the first instance.  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO neither provided nor 
discussed the criteria for assignment of an extraschedular 
evaluation.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1). In reviewing this 
case, the Board also must consider whether additional 
benefits are warranted under any of the provisions of Parts 3 
and 4.  As to the disability picture presented in this case, 
the Board cannot conclude that the disability picture is so 
unusual or exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.

In the veteran's case, as was discussed at length earlier, he 
was hospitalized by VA in 1995, and has engaged in full time 
employment.  The nature and extent of severity of PTSD has 
not rendered his disability picture unusual or exceptional in 
nature as to render impractical the application of the 
regular schedular standards.  
No basis exists upon which to predicate referral of the case 
to the Undersecretary or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence warrants an initial 
evaluation of 30 percent for PTSD from July 25, 1995 to 
December 5, 1995.  However, a preponderance of the evidence 
is against an evaluation in excess of 10 percent for the 
veteran's service-connected PTSD from December 6, 1995.  See 
Fenderson, supra.


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for major depression or 
dysthymia, and obsessive compulsive personality disorder, the 
appeal is denied.  

Entitlement to an initial rating of 30 percent for PTSD from 
July 25, 1995 to December 5, 1995, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for PTSD 
from December 6, 1995 is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

